Title: To James Madison from William Garrard, 27 October 1812
From: Garrard, William
To: Madison, James


SirOpelousas Octr 27th 1812
The very extraordinary movements of the People from this State and the adjoining Territory, in the invasion of the Spanish Province of Texas was my only inducement in making any direct communication to you heretofore, on the State of our affairs in Louisiana being personally unknown to you, and my situation humble in life. Perhaps I may have been thought busy and Officious in doing so but I trust however a proper construction on my views will do away any impression of that kind; and of its being attributable only in the zeal I have for the honour, the interest, and happiness of my Country. The open declaration those People make of the approbation of the Government, is what I do not credit, but consider as a scheme to draw the ignorant, and innocent People to the West, to subserve the ambitious and interested motives of a few individuals. Information very recently recvd from the West, state that Colo Magee is in quiet possession of St Antonio, with a force of at least One thousand Men, where he intends making his stand untill reinforc’d by such numbers as will justify and insure success in penetrating into the interior Provinces. I still am of the opinion, that the project of cooperating with the Spanish Patriots must eventually fail; a Gentleman of information lately arriv’d from that Country, informs me of the little disposition great numbers of the party have to submit to military dicipline, I am not surpris’d at it, for the greater part I have seen are such characters as can’t possibly be restraind by any regulation whatever altho their safety so much depends on it. Genl Adair has been two or three times expressly sent for to take the command but refuses I am told unless the expedition was sanction’d by Government, it is suppos’d this Army would have more confidence in him than their present commanders; they are frequently passing by this place in considerable numbers. I am informd lately that frequent desertions take place. They find their dreams of plunderd wealth all vanish, the Country they have invaded is said to be miserably poor, and the inhabitants very little more civiliz’d than the neighbouring Savages. The absence of such numbers to the Spanish Country, leaves their men greatly expos’d, nothing as yet has transpir’d to create alarm. Great indignation is express’d by the real Americans at the cowardly conduct (to give it no harsher term) of Genl Hull in the surrender of Detroit. But, it gives me infinite pleasure to state to you sir that no censure has been thrown on the Executive; not even by those stiled Federalists and who are suppos’d innimical to the Administration. The whole Nation have been deceiv’d in the character of Genl Hull, the first annunciation of his appointment to the command of the North Western army; gave us in this quarter great pleasure, his military talents, his good name, and his suppos’d Geographical knowledge of the Canadys, induc’d a belief that his appointment was a very judicious one, and I do most sincerely wish that yr enemies Sir, may derive no more advantage in the ensuing Presidential election from the misfortune attending that Army; than they will in this State. Sorry I am to see malignant opposition arising at this momentous crisis of our affairs, but I trust the good sense of the People will prevail and that you will soon have high evidence of their confidence in yr worth, talents, and services. I have the honour to be Sir with great respect yr Ob Servt
Wm Garrard
